department of the treasury internal_revenue_service p o box irs cincinnati oh release number release date uil code date date employer id number contact person id number contact telephone number form you must file tax years dear this letter is our final_determination that you don’t qualify for tax-exempt status under sec_501 of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn’t receive a protest within the required days the proposed determination is now final because you don’t qualify as a tax-exempt_organization under sec_501 of the code donors can’t deduct contributions to you under sec_170 of the code you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file we’ll make this fisiai adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don’t need to take any further action we’ll also notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed determination_letter under sec_6104 of the code you should contact your state officials if you have questions about how this determination will affect your state responsibilities and requirements letter rev catalog number 47632s if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 sincerely director exempt_organizations enclosures notice redacted letter proposed adverse determination under sec_501 redacted letter final adverse determination under sec_501 - no protest letter rev catalog number 47632s department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date date contact person identification_number contact number fax number employer_identification_number vil legend x date incorporated y state of incorporation z date exemption was automatically revoked dear we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below issues e do you qualify for exemption under sec_501 of the code no for the reasons set forth below alternative issue e do you qualify for exemption under sec_501 of the code no for the reasons set forth below facts you were incorporated on x date in the state of y your exempt status was automatically revoked as of z date prior to that date you were recognized as exempt under sec_501 of the code you applied for reinstatement of your exempt status by filing form_1023 requesting recognition of exemption under sec_501 - of the code letter cg catalog number 47630w according to your submission you are a local umpire association who assigns umpires to softball leagues and tournaments you also provide training to registered umpires and coordinate all activities regarding the umpire program in your local area your members must be certified and be in good standing with paid dues umpires can also register for certification through you registration by an umpire does not establish an employer employee relationship and no umpire is considered to be your employee but instead is acting as an independent_contractor you listed your members as subcontractors in your application you reported that these member subcontractors are paid for umpire services since you have not reported any fundraising efforts it appears that your income comes from membership dues and fees associated to training and providing umpires for local softball leagues and tournaments law sec_501 of the code provides in part for the exemption from federal_income_tax to organizations organized and operated exclusively for charitable religious or educational_purposes where no part of the net_earnings inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the income_tax regulations regulations states that in order to qualify under sec_501 of the code an organization must be both organized and operated exclusively for one or more exempt purposes if an organization fails to meet either the organizational or operational_test it is not exempt revrul_55_656 1955_2_cb_262 a community nursing bureau operated as a community project which maintains a nonprofit register of qualified nursing personnel including graduate nurses unregistered nursing school graduates licensed attendants and practical nurses for the benefit of hospitals health agencies doctors and individuals which received its primary financial support from various community organizations and public contributions was granted exemption under sec_501 of the code revrul_61_170 1961_2_cb_112 an association of professional private duty nurses and practical nurses which supported and operated a nurses' registry primarily to afford greater employment opportunities for its members was not exempt under code sec_501 as an organization described in sec_501 letter cg catalog number 47630w sec_501 of the code provides for the exemption from federal_income_tax of clubs organized for pleasure recreation and other nonprofitable purposes substantially_all of the activities of which are for such purposes and no part of the net_earnings of which inures to the benefit of any private shareholder sec_1_501_c_7_-1 of the regulations states in part that a club which engages in business is not organized and operated exclusively for pleasure recreation and other nonprofitable purposes and is not exempt under sec_501 of the code revrul_69_527 1969_2_cb_125 a social_club formed to assist its members in their business endeavors through study and discussion of problems and other activities at weekly luncheon meetings did not qualify for exemption under sec_501 of the code application of law you are not organized or operated exclusively for any exempt_purpose your purpose is not limited to one that is considered exempt under sec_501 of the code rather your purpose is to promote umpires and their work you operate mainly to certify umpires and provide them with employment as noted in sec_1_501_c_3_-1 of the income_tax regulations this precludes exemption under sec_501 of the code you do not receive your income from the general_public but rely on membership dues and fees for services at least a portion of your income comes from collecting fees from softball leagues and tournaments to provide umpires this provides your umpire members with employment for which they get paid as subcontractors this situation does not resemble the organization granted exemption in revrul_66_565 but instead is similar to the organization denied exemption in revrul_61_170 by matching member umpires to jobs where they are paid you are engaging ina business as noted in sec_1_501_c_7_-1 of the regulations you are not operated exclusively for pleasure recreation and other nonprofitable purposes the service you provide assists your members in their personal business ventures of finding employment as umpires similarly in revrul_69_527 the organization was denied exemption for assisting its members in their business endeavors applicant’s position when we called to discuss the reasons why you do not meet the standards of exemption under sec_501 of the code you requested that we consider your previous exempt status under c of the code letter cg catalog number 47630w service response to applicant’s position as noted in the previous application of law section you do not meet the standards of exemption under either sec_501 or sec_501 of the code conclusion you have not demonstrated any exempt_purpose which would qualify you for exemption under sec_501 of the code further by providing employment for your members you are engaging in a business that is beyond the scope of exemption under sec_501 accordingly you cannot be granted exemption under either sec_501 or sec_501 of the code contributions to your organization are not deductible under sec_170 of the code you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of why you disagree your protest statement must be filed within days of the date of this letter and should include your organization’s name address ein number and a daytime phone number a statement that the organization wants to protest the proposed determination acopy of this letter showing the findings that you disagree with or the date and irs office symbols from the letter an explanation of your reasons for disagreeing including any supporting documents the law or authority if any on which you are relying the protest statement may be signed by one of your officers or your representative we will consider your statement and decide if the information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax-exempt status the protest statement should also include the following declaration under penalties of perjury declare that have examined this protest including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete the declaration must be signed by an officer or trustee of the organization who has personal knowledge of the facts catalog number 47630w letter cg your protest will be considered incomplete without this statement if an organization’s representative signs and submits the protest a substitute declaration must be included stating that the representative prepared the protest and any accompanying documents and whether the representative personally knows or does not know that the statement of facts in the protest and any accompanying documents are true correct an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you in that case you must file a form_2848 power_of_attorney and declaration of representative if you have not already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not file a protest within days you will not be able to seek a declaratory_judgment in court at a later date because the court requires that you first exhaust administrative remedies at the irs code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if you do not intend to protest this determination you do not need to take any further action determination_letter that letter will provide information about filing tax returns and other matters if we do not hear from you within days we will issue a final adverse please send your protest statement form_2848 and any supporting documents to the applicable address mail to deliver to internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you may fax your statement using the fax number shown in the heading of this letter you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax catalog number 47630w letter cg if if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely director exempt_organizations enclosure publication letter cg catalog number 47630w
